department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division uil frr irr ir ir ir iii hra kiki ari rirkir rare hiri r iir iii riki attn tet totais kaka rkeraerr reet legend system ss hi hk kee rei hikiker ir eere state a rrrereeerkeeekereerereekee plan x keke ereeerererereerer board m krekerkeekeekekekkrekkereker statute p hrrkerekerrrierr eere statute r rhekkrerkekeerererkeekeeeeeee department d hk kkkkhke eere er eriererererer group b employee ferrer kerr keir r iiia iai group b member raia riki ii kiki iki erik ia secretary c hha iih hariri keir erir err er dear kekkkekkekkereerekerer this is in response to your letter dated date supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a ruling with respect to certain distributions from plan x the following facts and representations have been submitted on your behalf fr iii rii iia i iir br system s is an independent state_agency of state a that conducts the day-to-day administration of plan x system s is administered by board m a board_of trustees consisting of nine members the governor of state a appoints five members who must be confirmed by an affirmative vote of a majority of those voting in each house of the state a general assembly the joint rules committee of the state a general assembly appoints the other four members of board m who must be confirmed by the affirmative vote of a majority of those voting in each house of the state a general assembly the statutory provisions governing the operation of plan x are codified at statute p plan x provides retirement benefits to group b employees who are state police officers membership in plan x is compulsory for all group b employees you represent that plan x is a defined_benefit_plan intended to satisfy the requirements of code sec_401 a sec_51 1-205a of statute p normal retirement currently provides that any member ie group b employee in service at his normal_retirement_date with five or more years of creditable service may retire upon written notification to board m setting forth the date the retirement is to become effective a group b member is defined in plan x as any person included in the membership of plan x as provided in statute p plan x defines normal_retirement_date as a member's sixtieth birthday members attaining age seventy must retire unless appointed by the governor of state a or elected by the people sec_51 1-205e of statute p provides that the effective date of retirement shall be after the last day of service of the member but shall not be more than ninety days prior to the filing of the notice of retirement sec_51 1-206a of statute p provides that the service retirement allowance which is an annual retirement allowance payable for life for a member retiring at normal retirement shall equal dollar_figure percent of his average final compensation multiplied by the amount of creditable service for retirements between date and date any group b employee who is a member or beneficiary of a retirement_system administered by board m shall receive an additional retirement allowance equal to three percent of the service or disability retirement allowance payable under that section under the current provisions of statute p a member who separates from service retires after attainment age with or more years of creditable service or attainment of age with years of creditable service is eligible to receive an unreduced retirement allowance your representative has informed us that the covered employees typically retire once they have attained years of creditable service and age and then go on to employment with other unrelated employers sec_51 1-206c of statute p currently provides that a member of plan x who is reemployed in a position covered by plan x or any other retirement_system senneenennnenitnts that is administered by system s after retiring and commencing payment of benefits generally has his or her benefit payments suspended on date the governor of state a signed into law statute r which amended and reenacted sec_51 and sec_51 of statute p sec_51 1-205a normal retirement has been amended by statute r to provide that any member in service at his normal_retirement_date with five or more years of creditable service i as a member in plan x ii as a member in the retirement_system established by chapter sec_51 of title or iii while earning the benefits permitted by sec_51 may retire upon written notification to board m setting forth the date the retirement is to become effective further any member in service at age sixty or older with five or more years of creditable service as a member in the retirement_system plan x established by that chapter may elect to retire and receive a retirement allowance pursuant to that chapter and may continue to receive a retirement allowance notwithstanding that such person is employed as a group b employee or as an employee as defined in sec_51 of department d for a period of up to one year such period may be extended for up to one additional year with the prior approval of secretary c sec_51 1-206d was added to statute p by statute r sec_51 1-206d provides that if a member in service at age sixty or older with five or more years of creditable service elects pursuant to subsection a of sec_51 of statute p to receive a service retirement allowance pursuant to that chapter while employed as a group b employee or as an employee as defined in sec_51 of department d then his service performed and compensation received while receiving such retirement allowance shall not increase decrease or affect in any way his retirement benefits before during or after the payment of such retirement allowance sec_51 1-206c of statute p continues to suspend benefit payments except that that section has been amended to exempt from the suspension of benefit provisions payments to members who elect to retire under subsection a of sec_51 of statute p based on the foregoing the following ruling is requested that if a distribution of the service retirement allowance begins to be paid to a member upon his or her reaching normal_retirement_age with five years_of_service while the member is still employed such payment from plan x will not violate the rule against in-service distributions from a pension_plan section dollar_figure of revproc_2003_1 2003-1i r b provides that the employee pians technical office ordinarily will not issue rulings on matters involving a plan's qualified status under code sec_401 these matters are generally handled by the employee_plans determinations program although the ateneeninenentntin employee_plans technical office will not ordinarily rule on matters involving plan qualification rulings may be issued where among other things the service determines that it is in the interest of good tax_administration to provide guidance to the taxpayer with respect to such qualification issue the ruling requested concerns the effect statute r would have on the continued qualified status of plan x under code sec_401 sec_401 of the code prescribes the requirements which must be met for qualification of a pension profit-sharing or stock_bonus_plan sec_1_401-1 of the income_tax regulations provides that a pension_plan within the meaning of code sec_401 is a plan established and maintained by an employer primarily to provide systematically for the payment of definitely determinable benefits to his employees over a period of years usually for life after retirement the regulations provide further however that a plan is not a pension_plan if it provides for the payment of benefits not customarily included in a pension_plan such as layoff benefits or benefits for sickness accident hospitalization or medical_expenses except as described in sec_401 sec_411 of the code defines normal_retirement_age as the earlier of the time a plan participant attains normal_retirement_age under the plan or the later of a the time a plan participant attains age or b the tenth anniversary of the time a plan participant commences participation in the plan sec_411 of the code defines normal_retirement_benefit as the greater of the early_retirement_benefit under the plan or the benefit under the plan commencing at normal_retirement_age the normal_retirement_benefit shall be determined without regard to medical benefits and disability benefits not in excess of the qualified_disability_benefit revrul_71_24 1971_1_cb_114 provides that normal_retirement_age is the time from which definitely determinable benefits under a pension_plan become fixed and payable an employee who has reached such age and has fulfilled the service requirement and other uniformly applicable provisions of the plan must be permitted to retire and to commence receiving the benefits payable thereunder arrangements however may be mutually made for continued employment beyond normal_retirement_age in such event provision may be made with respect to the treatment of the pension benefits such as for example payment as though the employee had actually retired deferment to actual retirement without increment for the interval between the normal_retirement_date and actual retirement or actuarial equivalent on actual retirement of the benefit at normal_retirement_age whatever provisions are made however must be uniformly applied to all participants fei io ios io ii revrul_71_147 1971_1_cb_116 provides that ordinarily the normal_retirement_age under a pension or annuity plan is the lowest age specified in the plan at which the employee has the right to retire without the consent of the employer and receive retirement benefits based on service to date of retirement at the full rate set forth in the plan ordinarily the normal_retirement_age under pension and annuity_plans i sec_65 but a different age may be specified provided that if lower than it represents the age at which employees retire in the particular company or industry and is not a device to accelerate funding this revenue_ruling was subsequently modified by revrul_78_120 c b and superseded by revrul_80_276 1980_1_cb_276 in both of those rulings changes were made in view of the enactment of the employee_retirement_income_security_act_of_1974 to allow an employer to designate a normal_retirement_age it is in this case plan x provides that a member who has attained normal_retirement_age which is age and who has five or more years of creditable service may retire and receive the retirement allowance at the full rate specified in sec_51 1-206a of statute p sec_51 1-205a as amended by statute r in pertinent part provides that a member in service who elects to retire at age sixty with five or more years of creditable service may continue to receive a retirement allowance notwithstanding that such person is employed as a group b employee or as an employee as defined in sec_51 of department d for a period of up to one year sec_1 51-206d as added by statute r provides in pertinent part that if a member meeting the requirements of subsection a elects to receive a service retirement allowance while still employed then his service performed and compensation received while receiving such retirement allowance shall not increase decrease or affect in any way his retirement benefits before during or after the payment of such retirement allowance statute p provides that upon retiring at his normal_retirement_age a member's retirement allowance commences in the form of monthly annuity payments statute p further provides that a member may elect to retire at his or her normal_retirement_age and receive a service retirement allowance statute r in part allows these members to commence distribution of such service retirement allowance while those members are still employed the service retirement allowance at normal_retirement_age payable to a member who retires at normal_retirement_age is the full rate as specified in plan x and is not affected neither increased nor decreased by the service performed or the compensation earned subsequent to attaining normal_retirement_age the prohibition against in-service distributions in a pension_plan is consistent with the purpose of a pension_plan ie to provide primarily retirement benefits at retirement here the normal_retirement_age is not a subterfuge to avoid this prohibition in fact covered employees typically retire earlier than age sestneeneaceren the provision of sec_51 1-205a of statute r that is the subject of this ruling continues to ensure that the distribution provisions of plan x are consistent with the purpose of a pension_plan because the benefits that are payable to a group b employee who elects to retire upon attainment of age or older with five or more years of creditable service is the full benefit the employee is entitled to receive from plan x notwithstanding that such employee continues to be employed in a position covered by plan x and such date is later than when covered employees typically retire based on the foregoing we conclude that if a distribution of the service allowance begins to be paid to a member upon his or her reaching normal_retirement_age age with five years_of_service while the member is still employed such payment from plan x will not violate the rule against in-service distributions from a pension_plan note that because this distribution option will commence only after the attainment of age there is no issue with respect to the additional tax imposed by sec_72 of the code this ruling is conditioned on plan x otherwise satisfying the requirements of code sec_401 further this ruling is limited to members of plan x who elect to retire at their normal_retirement_date as defined in plan x and whose retirement service allowance is the full rate as determined under sec_51 205a of plan x this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that is may not be used or cited by others as precedent a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office if you have any questions concerning this ruling please contact se t ep ra t at sincerely yours signed joyce floyd joyce e floyd manager employee_plans technical group enclosures deleted copy of this ruling notice of intent to disclose
